Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment 13 May 2022. The amendments to the claims, where claims 2-6 were canceled, the subject matter of claims 3-6 was inserted into claim 1 and the range of y in claim 1 has been changed to 0.35-0.385; has overcome the rejections based on U.S. patent application publication 2017/0207011 and the 35 USC 102(a)(1) rejection over JP 2015-130493. Applicant's arguments with respect to the 35 USC 103 rejection over JP 2015-130493 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-130493.
The translation for this reference teaches a ferrite magnetic material comprising a primary hexaferrite phase of the formula Ca1-x-wAxRwFezMmO19, where R is preferably La, M is preferably Co, A is preferably Sr, preferably z is 8.7-9.5, w is preferably 0.3-0.53, 1-w-x is preferably 0.26-0.59, w/m is preferably 1.2 to less than 2.0 and m/z is preferably 0.023-0.036. The amounts of w and 1-w-x overlaps the y and 1-x-y ranges of claim 1. The calculated amount of m is about 0.2-0.34, which overlaps the m range of claim 1. The taught z range corresponds with the claimed “2n-m” value. Adding the taught amounts m and z, the resulting value is about 8.9-9.84, which overlaps the 2n range of claim 1. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference does not teach the maximum energy product range, the saturation magnetization range and/or the anisotropic magnetic field range of the taught ferrite magnetic materials. Since the taught steps for producing the ferrite are the same as those disclosed by applicants for producing the claimed magnetic material and the conditions of taught method for producing overlap those disclosed by applicants for producing the claimed magnetic material and the taught ferrite formula and composition overlap claimed; one of ordinary skill in the art would expect that the suggested ferrite magnetic material to have a maximum energy product range, a saturation magnetization range and an anisotropic magnetic field range that overlap the claimed ranges, absent any showing to the contrary. The reference suggests the material of claim 1.
Response to Arguments
Applicants’ arguments with respect to this rejection have been considered but are not convincing. Applicants argue that R for reference contains La and at least one of another rare earth metal and Bi. This interpretation for the teaching in the reference that R is at least one element selected from the group consisting of rare earth elements and Bi and contains at least La is counter to the plain meaning of the definition for R and to the teachings in the seventh pargraph on page 3 of the translation which teaches R can be 100% La and the compositions of the examples which teach R is La. The rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/20/22